Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Note - Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The limitations of Claim 7 as related to the user behavior model, inter alia, such as discarding user dependent features based on their own limitations are not explicitly taught by known prior art.
Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The limitations of Claim 22 as related to the user behavior mode, inter alia, such as discarding user dependent features based on device specification is not explicitly taught by known prior art.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention

Claim(s) 1,4-5,8-10,12-14 and 16-19 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Finzi (US 2018/0068098), in view of Stavrou (US 2017/0161478).

Regarding Claim 1 and 12, Finzi discloses a method for calibrating user behavior based models, in order to enable user validation across different devices, (Paragraph [0086], Examiner Note (E.N.): CUA stands for Continuous User Authentication as referred in Paragraphs [71,72 and 80])
comprising: receiving device usage data generated by monitoring user-device interactions on one or more user devices; (Paragraph [0082])
based on: a sampling rate of the one or more devices, wherein the sampling rate of each device of the one or more devices, resulting in a different amount of tap points for each device of the one or more devices; or based on the device usage data and a plurality of values of technical parameters of a touchscreen of the one or more devices, (Paragraph [0028-30] E.N. An authentication process is performed by the system which analyzes and normalizes common parameters collected from one or more touchscreen devices as well as comparing relative behavior between the one or more touchscreen devices)
wherein the plurality of values of the technical parameters comprise at least one value from a group consisting of: a horizontal pixels per inch value; a vertical pixels per inch value; a horizontal total pixel count; and a vertical total pixel count; (Paragraph [0120])
receiving device usage data by monitoring user-device interactions on the additional device (Paragraph [0122]) 
and analyzing the device usage data of the additional device (Paragraph [0122]) 

Finzi does not, but in related art, Staverou teaches: employing a user behavior model (Figure 2 E.N. A behavior model us built for authentication consisting of a training phase and a real-time phase)
Regarding Claim 12, Stavrou discloses a processing circuitry adapted to execute code (Paragraph [0007])

Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Finzi to incorporate the teachings of Stavrou because Finzi already discloses a method to allow for a continuous user authentication and verification on a device while failing to explicitly teach employing user behavior model which Stavrou fulfills by incorporating a user behavior model that is able to authenticate the user by collecting device data based on the plurality of parameters disclosed (Paragraph [0023]). 

Regarding Claim 4 and Claim 13, Finzi in view of Stavrou teaches the method of claim 1 and the system of claim 12. Finzi further discloses wherein employing the user behavior model comprises employing a machine learning model, which is trained to identify user-device interaction patterns by: (Paragraph [0087]) 
calibrating the device usage data according to the technical parameters of the respective one or more devices (Paragraph [0086])
extracting a set of predetermined user dependent features from the device usage data (Paragraph [0082]). 
normalizing the set of predetermined user dependent features according to the technical parameters of the respective one or more devices (Paragraph [0120]) 
Finzi does not, but in related art, Stavrou teaches: training the machine learning model using the set of normalized predetermined user dependent features (Paragraph [0022,0026], E.N. a machine learning model is trained using the technical parameters from the data obtained from the user. User dependent features can include features related to “entire swipe distance (end to end) or time related (i.e. speed)” as stated in the specification)  
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing day of the claimed invention to have modified Finzi to incorporate the teachings of Stavrou because Finzi already discloses using a machine learning model to identify user interaction patterns while Stavrou teaches training the machine learning model which can use the data from the normalized predetermined user dependent features provided by Finzi. 

Regarding Claim 5 and Claim 14, Finzi in view of Stavrou teaches the method of claim 4 and the system of claim 13. Finzi further discloses wherein calibrating the device usage data is performed according to the horizontal and vertical dots per inch values (Paragraph [0120]).

Regarding Claim 8 and Claim 17, Finzi in view of Stavrou teaches the method of claim 1 and the system of Claim 12. Finzi further discloses wherein monitoring user -device interaction is performed by a code installed on the additional device (Paragraph [0080], E.N. Finzi details how continuous authentication can be done through an enterprise server serving data to remote users).

Regarding Claim 9 and Claim 18, Finzi in view of Stavrou teaches the method of claim 8 and the system of claim 17. Finzi further discloses wherein the code installed on the additional different device comprises a software development kit (SDK) within an application (Paragraph [0081], E.N. CUA referred as Continuous User Authentication as seen in Paragraphs [71,72 and 80]).
As for Claim 10 and Claim 19, Finzi in view of Stavrou teaches the method of claim 8 and the system of claim 17. Finzi further discloses wherein the code installed on the additional different device comprises a script activated by accessing a website (Paragraph [0090])

Examiner Note: Regarding the newly added limitation, the examiner encourages the applicant to re-read and take another look at the wording of the limitation regarding tap points and sampling, as currently due to the wording of the claim (“or”), not all limitations are needed in order to allow/reject the claim. 
Regarding Claim 21, Finzi discloses A method for calibrating user behavior based models, in order to enable user validation across different devices, (Paragraph [0086], E.N. CUA stands for Continuous User Authentication as referred in Paragraphs [71,72 and 80])
comprising: receiving device usage data generated by monitoring user-device interactions on one or more user devices; (Paragraph [0082])
employing a user behavior model based on: (Paragraph [0087 lines 16-17] E.N. Examples of specific user behavior is gathered in a user library that can be used to better track behavior patterns of a user.)
a sampling rate of the one or more devices, wherein the sampling rate of each device of the one or more devices, resulting in a different amount of tap points for each device of the one or more devices; or 
(Paragraph [0087 lines 10-15] E.N. The Continuous User Authentication (CUA) is able to extract samples of gestures (which can be considered different variants tap points on a screen such as tap and hold, swipes, tap size etc.) and can send it to a server at a selected rate or interval (sampling rate).

Claim 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Finzi (U.S. 2018/0068098), in view of Stavrou (U.S. 2017/0161478) and in further view of Goldberg (U.S. 2019/0007397) and Ribeiro (U.S. 2016/0299628).

Regarding Claim 6 and Claim 15, Finzi in view of Stavrou teaches the method of claim 5 and the system of claim 13. However, the combination of Finzi and Stavrou do not, but in related art, Goldberg teaches: wherein calibrating the device usage data further comprises: normalizing touch pressure values of the device usage data according to values as monitored from a plurality of user’s interaction with a plurality of devices of identical type as the additional device. (Paragraph [0034], E.N.: Goldberg discusses how the data from touch pressure gathered from various devices are normalized and used but fails to explicitly discuss touch size). 
Goldberg does not, but in related art, Ribeiro teaches: touch size (Paragraph [0009], E.N.: Ribeiro fails to disclose touch pressure)

Therefore, it would be obvious to one of ordinary skill in the art before the effective filing day of the claimed invention to have modified Finzi in view of Stavrou to incorporate the teachings of both Goldberg and Ribeiro because Goldberg already disclose how data from multiple devices can be gathered from touch pressure and Ribeiro adding using touch size to gather data fully maps the limitations set forth. Incorporating both teachings would allow for making a biometric device that is able to use touch size and touch pressure to monitor user interaction on the one or more devices (Ribeiro Paragraph [0016-0017]).

Claim 11 and Claim 20 are rejected under 35 U.S.C. 103 as being unpatentable over Finzi (U.S. 2018/0068098), in view of Stavrou (U.S. 2017/0161478) and in further view of Tsubouchi (JP 2019/159960).

Regarding Claim 11 and Claim 20, Finzi in view of Stavrou teaches the method of claim 1 and the system of claim 12. However, Finzi in view of Stavrou do not, but in related art, Tsubouchi teaches: wherein analyzing the additional device usage data further comprise: generating a user identity score based on an outcome of employing the user behavior model and validating the action held using the additional device by comparing the user identity score to a predetermined threshold. (Paragraph [0029], E.N.: The determination process is done by combining the user’s previous actions to the current action to determine the identity of the user.

Therefore, it would be obvious to one of ordinary skill in the art before the effective filing day of the claimed invention to have modified Finzi in view of Stavrou to incorporate the teachings of Tsubouchi because Finzi and Stavrou fails to disclose a user determination process which uses the user’s past actions and compares it to the current action, which is taught by Tsubouchi. Incorporating the teachings of Tsubouchi to Finzi and Stavrou would allow for the biometric device to identify the user and determine if the user is the same user that is on file (Paragraph [0092-0093])


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AAYUSH ARYAL whose telephone number is (571)272-2838. The examiner can normally be reached 8:00 a.m. - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on (571) 272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AAYUSH ARYAL/Examiner, Art Unit 2435 

/JOSEPH P HIRL/Supervisory Patent Examiner, Art Unit 2435